Title: To George Washington from Marinus Willett, 14 April 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Albany 14th April 1783
                        
                        I have just come to this place from Tryon County, And this day two Gentlemen have arrived in this City with
                            your Excellencies pass to carry dispatches (announcing a General Peace) to Canada.
                        The public accounts of peace have encouraged large numbers of the Inhabitants who had fled from our western
                            Frontier to return—The roads are daily filled with their removals And the prospect of having the waste
                            made by the enemy speedily repaired is very promising—This business however has received a Check from one of the
                            Inhabitants of Tryon County being latly taken prisoner and another missing who is supposed to be either killed or taken
                            prisoner... As the speedy settling of the Country will be of publick Utility as well as advantageous to the distressed people
                            who have been driven from these frontiers, Permit me to suggest to your Excellency, Whether it would not be Expedient to
                            forward accounts of the Peace to the British posts on our western frontiers by the Ontario route as a considerable time
                            must elaps before accounts can arrive at there post Vice Commander.
                        Be pleased Sir, to accept of my most unfeigned Congratulations on the honorable and happy termination of a
                            War in which the name of Your Excellency is become as much the wounder and admiration of Surrounding nations as it is
                            precious to every American Whig.
                        As soon as the way to New York becomes quite clear I shall be much obliged to your Excellency for leave to go
                            to that place as well to pay some attention to my private affairs, as to visit an aged parent I have on Long Island. I
                            have the honor to be with the highest veneration Your excellencies most Obedient & very humble Servant
                        
                            Marinus Willett
                        
                    